DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 23-24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Umiuchi (JP 10157738).
Umiuchi discloses a liquid container for a motor vehicle comprising: a first half-shell; and a second half-shell; wherein the half-shells delimit a storage volume for accommodating liquid; wherein the first half-shell has a first support layer 17 and a first barrier layer 21; wherein the second half-shell has a second support layer 19 and a second barrier layer23; wherein the first barrier layer is situated on a side of the first support layer facing the storage volume; wherein the second barrier layer is situated on a side of the second support layer facing the storage volume; wherein the half-shells in a connecting area are directly (i.e., no intervening layers or objects) integrally joined together, the first barrier layer in the connecting area being directly (i.e., no intervening layers or objects) integrally joined to the second barrier layer; and wherein the first support layer and the second support layer in the connecting area are spaced apart from one another (webs in connecting area 25 is made of two flanges of the barrier layers spaces the support layers from each other), with no contact between the first support layer and the second support layer, and the support layers bordering the barrier layers on both sides.
 Re claim 17, the first barrier layer in the connecting area being directly (i.e., no intervening layers or objects) integrally bonded to the second barrier layer.
	Re claim 23, at least one of the half-shells in the connecting area has a web (both have webs in connecting area 25); and wherein a direct (i.e., no intervening layers or objects)  integral bond is formed along the web.
	Re claim 24, at least one of the barrier layers is a one-ply film that has been directly integrally bonded to the associated support layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umiuchi in view of Potter et al. (US 2003/0209550) (Potter).
Umiuchi fails to disclose a laser-transparent material.  Potter teaches a laser-transparent material (see infrared laser welding is discussed in paragraph [0043], line 20).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the material of either the half-shells or both half-shells (claim 18), or the first support layer or both the first support layer and the first barrier layer (claim 19) to be a laser-transparent material so that the laser is effective in melting and bonding the layers of the two half-shells to each other for an effective, complete, liquid-tight and strong connection of the two half-shells.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 31-33 and 35-37 are allowable.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Umiuchi and Potter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733